[J-48-2015]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

                  SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.

COMMONWEALTH OF PENNSYLVANIA,               :   No. 25 EAP 2014
                                            :
             Appellant                      :   Appeal from the Judgment of Superior
                                            :   Court entered on 2/6/14 at No. 947 EDA
                                            :   2012 vacating and remanding the
             v.                             :   judgment of sentence entered on
                                            :   3/12/12 in the Court of Common Pleas,
                                            :   Philadelphia County, Criminal Division
                                            :   at No. CP-51-CR-0007307-2010
TERELL HALE,                                :
                                            :
             Appellee                       :   ARGUED: September 9, 2015




                                      OPINION


MR. CHIEF JUSTICE SAYLOR                              DECIDED: December 21, 2015

      Appeal was allowed to determine whether juvenile adjudications of delinquency

qualify as “convictions” for purposes of grading within a particularized sentencing

regime.

      The case concerns Section 6105 of the Pennsylvania Uniform Firearms Act of

1995, 18 Pa.C.S. §§6101-6127.      See 18 Pa.C.S. §6105.      Subsection (a)(1) of this

statute prohibits persons from possessing firearms if they have been convicted of

certain crimes enumerated in subsection (b). See id. §6105(a)(1). As relevant in the

present case, one of the crimes specified in subsection (b) is aggravated assault, id.

§2702. See id. §6105(b).

      The proscription of subsection (a)(1) also extends to individuals who have

engaged in specific conduct within a range of criteria described in subsection (c). See
id. §6105(a)(1), (c). As is also material to the present appeal, subsection (c)(7) extends

the prohibition to those who were adjudicated delinquent based on conduct which would

comprise one of a smaller grouping of enumerated offenses -- also encompassing

aggravated assault -- if committed as an adult. See id. §6105(c)(7).

      Although a Section 6105 violation, by default, is graded as a misdemeanor of the

first degree, see id. §6119, subsection (a.1)(1) elevates the offense grade to a felony of

the second degree where the defendant was “convicted” of any felony offense

enumerated in subsection (b).     Id. §6105(a.1)(1).1 Importantly, for purposes of the

present case, the subsection (a.1)(1) enhancement facially does not extend to the range

of specific-conduct bases giving rise to the underlying firearms disability under

subsection (c).2

      In 2011, Appellee was convicted, among other things, of a Section 6105 offense,

apparently based upon his possession of a firearm and the fact of a previous juvenile

adjudication in 2005 for conduct which would give rise to an aggravated assault

conviction if committed by an adult.3 Prior to sentencing, the prosecution apparently


1
  Parenthetically, subsection (a.1)(1) extends the same treatment to persons convicted
of a felony under the Controlled Substance, Drug, Device and Cosmetic Act or a federal
or other-state statute that may be regarded as an equivalent to a qualifying
Pennsylvania conviction. See 18 Pa.C.S. §6105(a.1)(1). These provisions are not
relevant to the present appeal, however.

2
  The one exception pertains to violations of the Controlled Substance, Drug, Device
and Cosmetic Act, which gives rise to the firearms disability where punishable by a term
of imprisonment exceeding two years, see 18 Pa.C.S. §6105(c)(3), and also to the
subsection (a.1)(1) enhancement when the drug crime was a felony, see id.
§6105(a.1)(1).

3
 The trial record presented to the Court is not clear as to the basis for the Section 6105
conviction, given that the transcribed jury instructions provided in the original record
submission do not reference the offense. See N.T., September 30, 2011, at 34-63. It is
(Fcontinued)
                                     [J-48-2015] - 2
took the position that the finding of delinquency should be considered a “conviction” for

purposes of the subsection (a.1)(1) enhancement.4             Thus, the Commonwealth

advocated in favor of the felony grading.

       The sentencing court found this to be appropriate, premised on a different

rationale.5   On appeal, however, the Superior Court vacated the sentence and

remanded for resentencing. See Commonwealth v. Hale, 85 A.3d 570 (Pa. Super.

2014). The intermediate court explained that the term “conviction” carries a discrete

legal connotation that is not generally understood to encompass juvenile adjudications.

See id. at 582. Indeed, the court observed, the Juvenile Act explicitly provides that such

adjudications are not convictions. See 42 Pa.C.S. §6354(a) (prescribing that “[a]n order

of disposition or other adjudication in a proceeding under this chapter is not a conviction

of a crime” (emphasis added)).

       Furthermore, the Superior Court noted that a specific distinction is made,

internally within the terms of Section 6105, between convictions and juvenile

adjudications.   For example, the statute initially keys the firearms prohibition to

convictions, then separately extends the proscription, per subsection (c)(7), to certain

individuals who have been adjudicated delinquent.             Indeed, according to the

intermediate court’s rationale, acceptance of the Commonwealth’s position would


(continuedF)
unclear whether a supplemental charge ensued, since the proceedings carried over to
another day, but no corresponding transcript has been provided.

4
  The arguments on this point were apparently developed during an off-the-record
proceeding alluded to at the sentencing hearing. See N.T., December 19, 2011, at 4.

5
 The court reasoned, in essence, that felony grading was the default requirement per
Section 6105. See Commonwealth v. Hale, No. CP-51-CR-0007307-2010, slip op. at
15 (C.P. Phila. Jan. 8, 2013). This reasoning has not been pursued by the
Commonwealth on appeal and is beyond the scope of the present allocatur grant.


                                     [J-48-2015] - 3
render subsection (c)(7) entirely superfluous. See Hale, 85 A.3d at 582 (“[S]ubsection

(c)’s inclusion of juvenile adjudications subjecting a person to violations of the persons

not to possess a firearm crime would be unnecessary if convictions under subsection

(b) subsumed delinquent acts.”); accord Commonwealth v. Thomas, 743 A.2d 460, 468

(Pa. Super. 1999) (holding that adjudications of delinquency were not convictions for

purposes of a recidivist sentencing statute).

       The Superior Court acknowledged this Court’s decision in Commonwealth v.

Baker, 531 Pa. 541, 614 A.2d 663 (1992), which held that juvenile adjudications are

admissible in capital sentencing proceedings in support of the aggravating circumstance

that a defendant “has a significant history of felony convictions involving the use or

threat of violence to the person,” 42 Pa.C.S. §9711(d)(9).         The court reasoned,

however, that the provision of the Juvenile Act distinguishing adjudications and

convictions was enacted after Baker’s issuance; the capital sentencing regime entails

the application of discretion in the fact-finding process; juvenile proceedings lack the

trappings of criminal trials; and post-Baker proceedings have continued to distinguish

between convictions and juvenile adjudications.        See Hale, 85 A.3d at 584; accord

Thomas, 743 A.2d at 465-68. While recognizing that sentencing courts may consider

prior delinquency adjudications when selecting the range of a sentence within the

appropriate grade, the Superior Court concluded that judges are not permitted “to

disregard the language of the persons-not-to-possess statute, render portions of that

statute surplusage, and increase the grading of the offense to a second-degree felony.”

Hale, 85 A.3d at 585.

       The Commonwealth sought allowance of appeal, which was granted to consider

whether the Superior Court erred “by contradicting this Court’s precedent holding that

prior adjudications of delinquency are relevant at sentencing.” Commonwealth v. Hale,


                                     [J-48-2015] - 4
___ Pa. ___, 113 A.3d 1228 (2014) (per curiam). Our review of this legal issue is

plenary.

      Presently, the Commonwealth vigorously maintains that Baker establishes a

broad-scale, bright-line rule “that adjudications of delinquency are convictions for

purposes of sentencing.” Brief for Appellant at 8. The Commonwealth highlights that

Section 6105 repeatedly was amended after Baker’s issuance, yet the Legislature did

not indicate that it intended a contrary approach to apply in the Section 6105 context.

According to the Commonwealth, we should presume that the General Assembly

intended the term “conviction” to subsume adjudications in all subsequent statutes

addressing sentencing. See id. at 11 (citing, inter alia, Hunt v. PSP, 603 Pa. 156, 173

n.15, 983 A.2d 627, 637 n.15 (2009) (explaining that, “when a court of last resort has

construed the language used in a statute, the General Assembly in subsequent statutes

on the same subject intends the same construction to be placed upon such language”)).

Furthermore, the Commonwealth observes, the Assembly otherwise has sanctioned the

use of juvenile adjudications in sentencing, inter alia, by acquiescing in sentencing

guidelines that require them to be used to calculate prior record scores for adult

offenders.   See, e.g., 42 Pa.C.S. §9721(b) (requiring sentencing courts to consider

guidelines for sentencing adopted by the Pennsylvania Commission on Sentencing);

204 Pa. Code §303.6(a) (explicitly providing for counting of certain “[p]rior juvenile

adjudications” within a defendant’s Prior Record Score in discretionary sentencing

determinations). The Commonwealth additionally complains that the Superior Court

seemed more interested with the several dissenting positions advanced in Baker than

with the dispositive holding of the prevailing majority. See Brief for Appellant at 12-13

(“[W]hether an issue was ‘hotly contested’ is irrelevant to the decision’s precedential




                                     [J-48-2015] - 5
effect: Baker is a majority opinion of this Court that holds that a sentencer may consider

adjudications of delinquency.”).

       Appellee, on the other hand, contends that this appeal is based upon a false

premise interposed by the Commonwealth, i.e., that the Superior Court held that

previous juvenile adjudications are irrelevant at sentencing. See Hale, ___ Pa. at ___,

113 A.3d at 1228 (per curiam) (reflecting the question presented as framed by the

Commonwealth in its allocatur petition). Rather, Appellee explains that the intermediate

court explicitly held that previous adjudications of delinquency are relevant to certain

aspects of sentencing. See, e.g., Hale, 85 A.3d at 585 (“[T]he court may sentence

[Appellee] more harshly due to his prior juvenile record, but it must do so within the

confines of a misdemeanor of the first-degree offense.”).

       On the merits, Appellee’s arguments adhere closely to the Superior Court’s

rationale. He highlights the explicit distinction, made within Section 6105’s own terms,

between juvenile adjudication and convictions; the Juvenile Act’s specific admonition

that an adjudication “is not a conviction,” 42 Pa.C.S. §6354(a); and the principle of

statutory construction requiring penal provisions to be construed narrowly, see 1

Pa.C.S. §1928(b)(1). Appellee distinguishes Baker as discrete to the capital sentencing

arena, involving a discretionary sentencing determination as opposed to a mandatory

enhancement, and pertaining to a sentencing regime which does not internally

distinguish between adjudications and convictions. Appellee observes that this Court

has been careful to discuss Baker’s holding in terms specific to the death-penalty

regime. See, e.g., Commonwealth v. Hughes, 581 Pa. 274, 330, 865 A.2d 761, 795

(2004) (discussing the Baker holding as pertaining “[i]n the context of the Death Penalty

Statute” and “for purposes of establishing the aggravating circumstance that a

defendant has a significant history of [violent] felony convictions”).


                                       [J-48-2015] - 6
      Finally, Appellee alludes to this author’s concern, as expressed in other cases,

that Baker’s approach does not represent a narrow construction of the term “conviction,”

as is peculiarly required under federal constitutional principles regulating capital

punishment. See, e.g., Brief for Appellee at 20 n.4 (citing Commonwealth v. Daniels,

___ Pa. ___, ___ n.3, 104 A.3d 267, 322 n.3 (2014) (Saylor, J., concurring and

dissenting)). Although Appellee maintains that it is unnecessary to address Baker on its

own terms in order to resolve the present dispute, he asserts that “it is a decision ripe

for reconsideration, for all the reasons stated by Chief Justice Saylor in Daniels as well

as in the dissenting opinions of Justices Nix and Cappy” in Baker. Id.

      Upon review, we agree with the Superior Court and Appellee on all of the

material points discussed above.       As noted, Baker arose in the context of a

discretionary sentencing determination -- not a mandatory grading enhancement -- and

certainly not an enhancement reposited within a statute that, on its terms, expressly

distinguishes between convictions and adjudications.6       Moreover, Appellee is also

correct that the Commonwealth’s framing of the issue overstates the breadth of the

Superior Court’s decision, since, as the intermediate court explained, juvenile

adjudications retain their relevance to discretionary sentencing determinations precisely

because their consideration is expressly provided for in the Sentencing Guidelines.

See, e.g., 204 Pa. Code §303.6(a). The controlling point here is that Section 6105 does

not proceed, along any such lines, to predicate the misdemeanor-to-felony

enhancement upon adjudications of delinquency.          Indeed, as emphasized by the

intermediate court and Appellee, the consequence of a juvenile adjudication is

otherwise addressed within the four corners of the statute. See 18 Pa.C.S. §6105(c)(7).


6
  This Court oftentimes has explained that the holding of a decision must be read
against its facts. See, e.g., Lance v. Wyeth, 624 Pa. 231, 264, 85 A.3d 434, 453 (2014).


                                     [J-48-2015] - 7
Accordingly, Section 6105 presents a context in which the legislative admonition that an

adjudication of delinquency “is not a conviction” should be respected.         42 Pa.C.S.

§6354(a).

      The Supreme Court of the United States recently discussed considerations

relevant to determining the constitutionally appropriate range of legal consequences

attaching to the acts of minors in Miller v. Alabama, ___ U.S. ___, ___, 132 S. Ct. 2455,

2464-68 (2012) (touching upon a litany of empirical information supporting the Court’s

conclusion that “children are constitutionally different from adults for purpose of

sentencing”). As a corollary, the case highlights the substantial policy considerations

involved in determining culpability and the boundaries of attendant legal consequences

for the actions of minors. In Pennsylvania, subject to the limits of the Constitution, such

matters are generally reserved, in the first instance, to the General Assembly. See,

e.g., Lance, 624 Pa. at 264-65 & n.26, 85 A.3d at 454 & n.26 (recognizing that the

General Assembly’s ability to examine social policy issues and to balance competing

considerations is superior to that of the judicial branch). For this reason, as well, we

decline to superimpose the policy considerations underlying the Baker decision onto the

mandatory enhancement requirement reposited in Section 6105(a.1)(1).

      Here, we agree with the Superior Court and Appellee that the plain language of

Section 6105(a.1)(1) should be enforced according to its terms.         While this author

maintains his own reservations about Baker, the present case is resolved more simply.

      We hold that the concept of convictions, as embodied in Section 6105, does not

encompass juvenile adjudications.

      The order of the Superior Court is affirmed.

      Messrs. Justice Eakin and Baer and Madame Justice Todd join this opinion.

      Mr. Justice Stevens files a dissenting opinion.


                                     [J-48-2015] - 8